Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 1 of 8 PageID# 75




                       IN THE UNITED STATES DISTRICT COURT
                                                                                           FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division                               DEC - 4 2020

STEPHANIE A.BROWN,
                                                                                  GLhHK, U.S. DiSTRiCT COURT
                                                                                          NORFOLK, VA
               Plaintiff,

V.                                                            CIVIL ACTION NO. 2:20-cv-493


NIKLOADS,LLC,

And


JOSHUA HULSEY,

               Defendants.


                            MEMORANDUM OPINION AND ORDER


       Before the Court is Stephanie A. Brown's ("Plaintiff) Motion to Remand this case to the

Circuit Court for the City of Portsmouth, Virginia for the Defendants' failure to remove the case

to federal court within the thirty (30) day time period required under 28 U.S.C. § 1446(b)(1). ECF

No. 6. The Defendants' responded in opposition and the Plaintiff replied. ECF Nos. 8, 9. Having

been fully briefed, this matter is ripe for judicial determination. For the reasons below, Plaintiffs

Motion to Remand is GRANTED.


                     1.     FACTUAL AND PROCEDURAL HISTORY


       This case is based on a civil action for personal injuries arising out of a motor vehicle

collision in Portsmouth, Virginia. According to the Complaint, on January 27, 2020, Plaintiff was

operating a motor vehicle on Effingham Street in Portsmouth when she was struck by a tractor-

trailer owned and operated by defendant Nikloads, LLC ("Nikloads") that was being driven by its

driver employee, defendant Joshua Hulsey ("Hulsey"), while in the course and scope of his

employment. ECF No. 1 at Exhibit 1. On August 10,2020, Plaintifffiled a Complaint in the Circuit
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 2 of 8 PageID# 76



Court for the City of Portsmouth, Virginia against defendants Nikloads and Hulsey alleging

$750,000 for compensatory damages. Id. The state court action was assigned civil action number

3:20-cv-762. Id.


       On August 26, 2020, the Commissioner of the Virginia Department of Motor Vehicles

("DMV") transmitted the Summons and Complaint in this civil action, along with an attached

Notice from the DMV, to Hulsey at his address in Temple, Georgia by means of certified mail.

See Va. Code Ann. § 8.01-308 and 310'; See ECF No.6 at Exhibit 1. On August 29, 2020, Hulsey

received the Summons and Complaint along with a Notice from the DMV.Id. at Exhibits 1 and 2.

Notably, the "green card" receipt was signed by Husley when he received the Summons,

Complaint, and Notice on August 29, 2020. Id. On September 29, 2020, thirty-one(31) days after

receiving service of process, Hulsey removed the case to the United States District Court for the

Eastern District of Virginia(Norfolk Division). ECF No. 1. Defendant Nikloads filed its Notice of

Consent to Removal on October 2, 2020. ECF No. 4.

        On October 28, 2020, Plaintiff filed a Motion to Remand to State court. ECF Nos. 6.

Defendants responded in opposition and Plaintiff replied. ECF Nos. 8, 9.

                                      II.     LEGAL STANDARD


        Federal courts are courts of limited jurisdiction and may not exercise jurisdiction absent a

statutory basis. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005)."A court

is to presume, therefore, that a case lies outside its limited jurisdiction unless and until jurisdiction



       ' Any operation in the Commonwealth of a motor vehicle by a nonresident, including those nonresidents
       defined in subdivision 2 of § 8.01-307, either in person or by an agent or employee, shall be deemed
       equivalent to an appointment by such nonresident of the Commissioner ofthe Department of Motor Vehicles,
       and his successors in office, to be the attorney or statutory agent ofsuch nonresident for the purpose ofservice
       of process in any action against him growing out of any accident or collision in which such nonresident, his
       agent, or his employee may be involved while operating motor vehicles in this Commonwealth. Acceptance
       by a nonresident of the rights and privileges conferred by Article 5 (§ 46.2-655 et seq.) of Chapter 6 of Title
       46.2 shall have the same effect under this section as the operation ofsuch motor vehicle, by such nonresident,
       his agent, or his employee. Va. Code Ann. § 8.01-308.
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 3 of 8 PageID# 77



has been shown to be proper." United States v. Poole, 531 F.3d 263, 274 (4th Cir. 2008){citing

Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375, 377 (1994)).

        A defendant may remove any action from state court to federal court in which the federal

court has jurisdiction. See 28 U.S.C. § 1441(a),(b). But,"[i]f at any time before final judgment it

appears that the district court lacks subject matter jurisdiction, the case shall be remanded." 28

U.S.C. § 1447(c). Specifically, a defendant must file the notice of removal within 30 days after the

receipt by the "defendant, through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which such action or proceeding is based, or within 30 days after

the service of summons upon the defendant." 28 U.S.C.A. § 1446(b). When a case involves

multiple defendants, if all of the defendants are served on the same day, the notice ofremoval must

be filed within thirty days of the date of service, and all the defendants must consent to and join

the notice of removal. See Creasy v. Coleman Furniture Corp., 763 F.2d 656, 660 (4th Cir.1985)

(noting that "all of the defendants must agree to the removal of the state court action"). Moreover,

the McKinney Intermediate Rule requires a notice of removal to be filed within the first-served

defendant's thirty-day window but gives later-served defendants thirty days from the date they

were served to join the notice ofremoval. See McKinney v. Bd. ofTrustees ofMayland Cmty. Coll.,

955 F.2d 924(4th Cir. 1992); see also. Harbour v. Int'l Union, 640 F.3d 599, 607(4th Cir. 2011).

       A motion to remand may be submitted after removal of a case from state court, but the

motion must be filed within thirty days of removal, unless the defect asserted is subject matter

jurisdiction. 28 U.S.C. § 1447. On a motion to remand, the burden of establishing federal subject

matter jurisdiction remains with the party seeking removal to the federal forum. Strawn v. AT&T

Mobility LLC,530 F.3d 293,296(4th Cir. 2008). Removal jurisdiction is strictly construed in light

of federalism concerns. See Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 4 of 8 PageID# 78



Cir. 1994). Therefore, if federal jurisdiction is doubtful, remand to state court is required. See

Marshall v. Manville Sales Corp.,6 F.3d 229, 232(4th Cir. 1993).

       Unless a matter involves an area over which federal courts have exclusive jurisdiction, a

district court has subject matter jurisdiction over a case only where the matter involves a federal

question arising "under the Constitution, laws or treaties of the United States," 28 U.S.C. § 1331

("federal question jurisdiction"), or if "the matter in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and is between citizens of different States." 28 U.S.C. §

1332(a)(1) ("diversity jurisdiction"). In examining whether the Court has subject matter

jurisdiction over a case, the Court looks at the allegations and claims set forth in the Complaint.

See Flying Pigs, LLC v. RRAJ Franchising, LLC,757 F.3d 177, 181 (4th Cir. 2014).

                                    III.    DISCUSSION


A. The Receipt Rule

The federal removal statue provides:

       [t]he notice of removal of a civil action or proceeding shall be filed within thirty
       days affer the receipt by the defendant, through service or otherwise, of a copy of
       the initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.


   28 U.S.C. § 1446(b). The defendant bears the burden of proofin a removal action. See Leverton

V. AlliedSignal, Inc., 991 F.Supp. 481, 483 (E.D.Va.l997)("The advocate of the federal forum

carries the burden of demonstrating compliance with the 30-day removal period mandated

by Section 1446(b).")(citing Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th

Cir.1994)). The thirty-day window for removal is designed to prevent "undue delay in removal

and the concomitant waste of state judicial resources." To        v. Gen. Motors Corp., 121 F.3d
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 5 of 8 PageID# 79




160, at 163 (4th Cir. 1997). Moreover, removal statutes are to be construed strictly, narrowly, and

against xQmovdX. See Kluksdahl v. Muro Pharmaceutical, Inc.,%%6 F.Supp. 535, 539

(E.D.Va.l995){c\Xmg Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. ICQ, 108-09,(1941)). The

first-served defendant "must petition for removal within thirty days" from when they receive

service. See McKinney, 955 F.2d 924, at 926. Accordingly, if the first-served defendant does file

a notice of removal, the later-served defendants may either join the notice or decline to do so.

Barbour v. Int'l Union, 640 F.3d 599, 611 (4th Cir. 2011)

   Plaintiff argues that the defendant Husley did not properly remove the instant case to federal

court within the 30-day period, which Plaintiff contends commenced on August 29, 2020—the

date that Hulsey received the Summons and Complaint along with the attached Notice from the

DMV by certified mail. ECF No. 6. at Exhibits 1 and 2. Accordingly, Plaintiff urges the Court to

adopt the "receipt rule" for computing the time in which a defendant must remove a case to federal

court. Defendants, on the other hand, argue that while the Summons and Complaint were delivered

to Hulsey's address on August 29, 2020, Hulsey was not at his house at that time and he did not

actually possess the Summons and Complaint until September 1, 2020. See ECF No. 8 at 3. Thus,

Defendants urge the Court to follow a rule of"actual possession." Id.

   There exists a split of authority respecting the commencement of the 30-day period provided

in Section 1446(b). On one hand, historically a majority of federal circuit courts have adopted the

"receipt rule," which holds that the 30-day period commences when the defendant actually

receives a copy of the initial pleading setting forth the claims for relief.^ However, other courts



       ^ See Reece v. Wal-Mart Stores, Inc., 98 F.3d 839(5th Cir.1996)(reversed by Murphy Bros., Inc. v. Michetti
       Pipe Stringing, Inc., 526 U.S. 344, (1999)); Roe v. O'Donohue, 38 F.3d 298 (7th Cir.1994)(reversed by
       Murphy Bros., Inc.)', Tech Hills II Assocs. v. Phoenix Home Life Mut. Ins. Co., 5 F.3d 963 (6th
       Cir.1993); Mermelstein v. Maki, 830 F.Supp. 180 (S.D.N.Y. 1993); Trepel v. Kohn, Milstein, Cohen &
       Hausfeld, 789 F.Supp. 881 (E.D. Mich. 1992); Pillin's Place, Inc. v. Bank One, 771 F.Supp. 205(N.D. Ohio
       1991); Conticommodity Servs., Inc. v. Perl, 663 F.Supp. 27(N.D. 111. 1987).
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 6 of 8 PageID# 80



have followed the "proper service rule," under which the language of Section 1446(b) is

interpreted to mean that the statutory time period commences only upon proper service of process.^

   In the Eastern District of Virginia, courts have adopted the "receipt rule" and held that the 30-

day period commences when the defendant comes into possession of a copy of the initial pleading,

without regard to whether the delivery thereof satisfies the formalities of state service-of-process

rules. See, e.g., Miller v. Chemetron Fire Sys., Inc., Civ.A.No.2:94CV1264, 1996 WL 650141, at

*3 (E.D.Va. July 1, 1996); Barreca v. Air Structures, Inc., Civ.No.3:93CV711, 1994 WL 827110

(E.D.Va. Jan. 24, 1994); Kluksdahl v. Muro Pharmaceutical, Inc., 886 F.Supp. 535, 539-40

(E.D.Va.l995); Hamilton v. Chrysler Corp., No. Civ.A.96-0992-R, 1997 WL 17662, at *1

(W.D.Va. Jan. 16, \991)\ Moore v. K-Mart Cor;?., Civ.A.No.94-0057-L, 1994 WL 824518

(W.D.Va. Dec. 15, \99A)\ Shoemaker v. GAF Corp.. 814 F.Supp. 495, 498 (W.D.Va.1993);

Murphy v. Allora, 911 F. Supp. 748, 750(E.D. Va. 1997).

   Notably, in Murphy Bros. v. Michetti Pipe Stringing, Inc., the United States Supreme Court

held that a defendant's time to remove "is triggered by simultaneous service of the summons and

complaint, or receipt of the complaint,'through service or otherwise,' after and apart from service

of the summons, but not by mere receipt of the complaint unattended by any formal service." 526

U.S. 344, at 348 (1999).

   Therefore, consistent with other courts, the Court, based on the plain language of § 1446(b),

also adopts the receipt rule rather than the proper service rule. The removal statute explicitly ties

the running of the thirty-day removal period to "receipt by the defendant," and not to service on



       ^ See Bowman v. Weeks Marine, Inc., 936 F.Supp. 329 (D.S.C.1996); Bullard v. Am. Airlines, 929 F.Supp.
       1284 (W.D.Mo.l996); Estate ofBaratt v. Phoenix Mut. Life Ins., Co., 787 F.Supp. 333
       (W.D.N.Y.1992); Marion Corp. v. Lloyds Bank. PLC, 738 F.Supp. 1377(S.D. Ala. 1990); Goodyear Tire &
       Rubber Co. v. Fuji Photo Film Co., 645 F.Supp. 37 (S.D.Fla.1986); Thomason v. Republic Ins., Co., 630
       F.Supp. 331 (E.D.Cal.1986); Love v. State Farm Mut. Auto. Ins., Co., 542 F.Supp. 65 (N.D.Ga.l982)
       (Implied Overruling Recognized by Beal Bank, S.S.B. v. CJP, L.L.C., N.D.Ga., November 6, 1997).
Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 7 of 8 PageID# 81



the defendant. See Kurihara v. CH2M Hill, Inc., 6 F. Supp. 2d 533, 535 (E.D. Va. 1998).

Accordingly, the defendant's time to remove commences when he or she receives both service of

the summons and complaint through formal process. See Murphy Bros. Nothing in the statute itself

and the case law reasonably suggests any other interpretation, and the Court therefore will adopt

the receipt rule for computing the time in which a defendant must remove a case to federal court.

The Court declines to reject the receipt rule in light of the plain and clear language of the removal

statute.


B. Notice of Removal Was Not Timely Filed

    Having adopted the receipt rule, the next step is to apply that rule to the facts of this case to

determine whether the notice ofremoval was timely filed. It is undisputed that on August 29,2020,

Hulsey received the Summons and Complaint along with an attached Notice from the DMV by

certified mail. ECF No. 6. at Exhibits 1 and 2. The question, however, is whether receipt of both

the Summons and Complaint with the Notice was sufficient to trigger the running of the removal

period. Again, the plain language of § 1446(b) provides that receipt must be of "a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based."

Based on Murphy Bros., receipt is triggered by simultaneous service of the summons and

complaint. 526 U.S. 344, at 348 (1999). Here, defendant Hulsey received the Summons and

Complaint by certified mail with an attached Notice from the DMV, on August 29, 2020 at his

address in Temple, Georgia pursuant to Va. Code Ann. § 8.01-308 and 310. see, ECF No. 6. at

Exhibits 1 and 2. Notably, Hulsey signed the "green card" receipt when he received the Summons,

Complaint, and Notice. Id. Although Defendants argue that Hulsey did not actually "lay eyes" on

the Summons and Complaint until September 1, 2020, the removal statute explicitly starts the 30-

day removal period to "receipt by the defendant" through proper formal service. ECF No. 8 at 3.
 Case 2:20-cv-00493-RAJ-DEM Document 13 Filed 12/04/20 Page 8 of 8 PageID# 82




   Therefore, the Court finds that defendant's Hulsey's period to remove commenced on August

29, 2020. Accordingly, Hulsey's removal to federal court, filed on September 29, 2020, was

untimely.

                                  IV.    CONCLUSION


       For the foregoing reasons. Plaintiffs Motion to Remand is GRANTED.Plaintiffs case is

remanded to the Circuit Court for the City of Portsmouth, Virginia.

       The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

IT IS SO ORDERED.



Norfolk, Virginia
December « ,2020                                              United States District Judge
